Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO2016138689), machine translation relied upon, in view of Force (WO2016096780).
Han discloses a smoking device having an atomization function (Fig. 1, p.2, line 20).  An atomizer 8 configured to atomize a liquid (Fig. 4, p.6. lines 26-30) is disclosed.  Further, Han discloses a central gas flow passage of atomizer 8 and cigarette holding chamber that are in communication (p. 7, lines 6-10).  Han discloses a cover 1 coupled to a body portion.
Han does not specifically disclose a plurality of passages comprising a first passage and a second passage which are independent from each other and guide air to an entrance of the vaporizer along at least part of a surface of the body portion.
Force is directed to a smoking system having a cover 1 with first and second airflow passages 10 and 11 that are independent from each other and air is guided to an entrance of the vaporizer and along a surface of the body (see air flow in Fig. 1). It would be obvious to one skilled in the art at the time of the invention to have first and second independent airflow passages that pass through the aerosol and then the cigarette and discharged to the outside in order to allow more aerosol to be loaded onto the cigarette. 
Regarding claim 13, Han does not teach that the end portions of the plurality of passages are connected to each other at an entrance of the vaporizer such that air that flows in through each of the plurality of passages is directed to the entrance of the vaporizer.  However, Force teaches longitudinal channels 105 that are connected (Fig. 2) at an entrance of the vaporizer 52 such that the air that flows in through each of the plurality of passages 105 is directed to the entrance of the vaporizer 52 (Fig. 2, p.26, line 28-p.27, line23).  It would have been obvious at the time of the invention to modify Han to include the passages as claimed in order to direct more airflow to the entrance of the vaporizer. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Force, as applied to claim 1 above, and further in view of Li (CN206525558U), machine translation relied upon.
Han discloses a cover 1 having a first through hole (see Fig. 1, top opening of cigarette channel) arranged to correspond to a hole in the body portion. Han also discloses that the through hole may include a cover for enclosing the open end of a housing 7 (p. 3, lines 37-39).  Han teaches an inner housing 3 and outer housing 2 forming a space for a stopper to slide therein.
Han does not specifically disclose a stopper configured to open or close the first through hole by sliding along an upper end of the outer housing; and an inner housing spaced apart from the outer housing to form a space such that the stopper slides inside the outer housing.
Li teaches a movable cover for a smoking device. The cover includes a stopper 500 for slidably opening or closing a through hole (Fig 1) by sliding along an outer housing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a slidable stopper in the space between the inner and outer housing of modified Han in order to open and close the passage and to prevent the dust and other impurities from entering the smoking device (LI, p.1, lines 19-20).

Regarding claim 3 Han teaches a second through hole (lower end opening of cover cigarette receiving portion) disposed coaxially with the first through hole with a first passage formed between an inner housing and body portion 5 (see dotted line, fig. 2) such that air flowing into a gap between the cigarette inserted into the receiving hole and the first through hole and passing through the second through hole flows along an upper surface of the body portion 5 (see flow path in Fig. 2).  Han does not teach that air passes through a second through hole; however, it would have been obvious to one skilled in the art at the time of the invention to include a cigarette extending into the body portion and received in a second through hole of modified Han for additional stability for the cigarette and additional air flow through the cigarette. 
With respect to claim 5, modified Han teaches the aerosol generating device of claim 3 above.  
Han also discloses a third through hole 2 spaced apart from the second through hole.  
Han does not disclose that the second passage is formed between the outer housing and the inner housing to guide the air that flows into the gap between the cigarette and the first through hole to a side of the body portion.
Force teaches a second passage 10 that that guides air between an outer and inner housing (Fig. 1) to guide air flow into a gap between a cigarette and first though hole to a side of the body portion (see air flow arrows on left of cover in Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include second passage for guiding air between an outer and inner housing to guide air flow into a gap between a cigarette and first through hole to a side of the body portion in modified Han in order to allow more air to pass through the cigarette.
Regarding claim 6, modified Han teaches the aerosol generating device of claim 5 above.  
Modified Han does not teach a width of the first passage is less than a width of the second passage. While the reference does not explicitly disclose the specific widths of the channels, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the width of the channels, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the influence of the flow change in the air depends on the widths of the channels and that many design parameters are taken into consideration when determining the thickness of the walls.
Regarding claim 7, modified Han teaches the aerosol generating device of claim 5 above. Han also discloses that the third through hole 2 is a circle (See Fig. 1).
With respect to claim 8, modified Han teaches the aerosol generating device of claim 5 above.
Modified Han teaches all of the claimed features except for wherein the third through hole comprises a plurality of holes. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that having a plurality of through holes does anything more than produce predictable results (i.e. increased airflow), the mere duplication of the through holes in the device is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to further modify Han to include a plurality of through holes, in order to predictably provide increased airflow.
Regarding claim 10, modified Han teaches the aerosol generating device of claim 2 above.  
Han also discloses that the outer housing further comprises an air inlet formed in a portion where the outer housing and the body portion are connected when the outer housing is coupled to the body portion (Fig. 3).
Modified Han does not teach wherein the cover further comprises a third passage configured to guide air that flows in through the air inlet along at least part of a surface of the body portion.  Since applicant has not disclosed that having a third passage does anything more than produce predictable results (i.e. increased airflow), the mere duplication of the passages in the device is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to further modify Han to include a third passage, in order to predictably provide increased airflow.
With respect to claim 11, modified Han teaches the aerosol generating device of claim 10 above. Han also discloses the air inlet in the outer housing (Fig.3) extends along at least a part of the circumference of the outer housing.
Regarding claim 12, modified Han teaches the aerosol generating device of claim 2 above.  
Han also discloses that the outer housing further includes an air inlet formed to be spaced apart from a portion where the outer housing and the body portion are connected when the outer housing is coupled to the body portion (Fig. 3).
Modified Han does not teach wherein the cover further comprises a third passage configured to guide air that flows in through the air inlet along at least part of a surface of the body portion.  Since applicant has not disclosed that having a third passage does anything more than produce predictable results (i.e. increased airflow), the mere duplication of the passages in the device is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to further modify Han to include a third passage in the cover, in order to predictably provide increased airflow.
Regarding claim 14, modified Han teaches the aerosol generating device of claim 2 above. Modified Han also teaches that the housing may be formed of a polymeric material, which is known in the art to be heat resistant. See Force [0108].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Force and Li, as applied to claim 3 above, and further in view of Buchberger (CA2966828).
Regarding claim 4, modified Han teaches the aerosol generating device of claim 3.
Modified Han does not teach wherein at least one of the outer housing and the inner housing further comprises at least one support protrusion configured to maintain an interval between the inner housing and the body portion.
Buchberger teaches a smoking device with an aerosol device having an outer housing 180 in which a carrier module (inner housing) is received, the reservoir around the airflow path being defined at least in part by a space between the carrier module and the outer housing, the carrier module having protrusions 140 for maintaining a space between the inner housing and outer housing (Fig. 6).  It would be obvious for one of ordinary skill in the art at the time of the invention to include support protrusions to maintain an interval between the inner and outer housing to provide airflow paths therebetween (p.8, lines 33-35, p.9, lines 14-16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Force and Li, as applied to claim 5 above, and further in view of Chen (CN107156909).
Regarding claim 9, modified Han teaches the aerosol generating device of claim 5.
Modified Han does not teach wherein the inner housing further comprises a filter member disposed on the third through hole and configured to filter foreign substances from air passing through the filter member.
Chen discloses a smoking device having a filter screen 140 positioned within a channel of a smoking device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Han to include a filter in order to purify the air within the device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Force and Li, as applied to claim 14 above, and further in view of Hannema (US3886954).
Regarding claim 15, modified Han teaches the aerosol generating device of claim 14.
Modified Han does not specifically disclose wherein the heat resistant material is capable of withstanding heat of 80 C or more.  
Hannema is directed to a fire safety cigarette and teaches a cigarette housing formed of a temperature resistant material such as ceramic (col 4., lines 17-20) which is known in the art to withstand temperatures of 80 C or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY KARNEY TAPSCOTT/               Examiner, Art Unit 1747                


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747